Lumpkin, P. J.
1. Upon the trial of an issue of partnership or no partnership, the declarations of one of the alleged partners, whether oral or written, are inadmissible against another of them to prove the fact of partnership.
2. If upon the trial of an action against an alleged partnership the existence of the firm is established by competent evidence, then admissions against interest made by one of the partners within the scope of the business of the partnership are admissible to show liability upon its part.
3. At the trial now under review the court erred in not following the principles above announced, and consequently there should be another hearing. Judgment reversed.

All the Justices concurring.

Complaint. Before Judge Gamble. Tattnall superior court. October term, 1898.
Isaiah Beasley and James K. Hines, for plaintiffs in error.
J. V. Kelley and Hall & Wimberly, contra.